Title: To Alexander Hamilton from John De Ponthieu Wilkes, 9 November 1785
From: Wilkes, John De Ponthieu
To: Hamilton, Alexander



Sir.
[New York] Novr. 9. 1785

The moment I received yours I perceived the precipitancy of my own Conduct and was very sorry I had so far mistaken both our Characters to act in the manner I have done. I flatter myself that the same Candor which has dictated yours will be exerted towards mine and that you will only view it as the act of a Man who conceived himself injured. As you have never experienced the cruel reverses of fortune you can scarcely judge how the least insinuation, to their prejudice will affect those persons who have, or how much more suspicious they are of the Behaviour of Mankind towards them.
The morning I left the message for you I had been called upon by one of the Creditors of Mr. Heart who thought it very strange no dividend was made and He insinuated some party must be interested in the delay. It is the first money transaction I have engaged in since my release I felt the insinuation as alluding to me and with a force which perhaps I should not, however, that moment I went to your Office. The next morning when I saw your Note to Mr. Atkinson and found myself totally set aside in a business where I had most undoubtedly been originally neglected I felt myself very much agitated and in that frame of Mind I wrote my last to you. So much I thought it necessary to add in explanation. I am convinced now I have been too hasty and I am sorry for it. It will put me on my Guard in future and I make no doubt prove beneficial to me Provided it has not been the means of hurting me in your Estimation which I am now more desirous than ever of obtaining.
I am Sir with respect your much obliged & most obedient Servant
John Wilkes
Col. Hamilton
